Mr. Justice Stone, dissenting: I do not agree with the reasoning and conclusion of the opinion that the legislature intended that the whole of the Australian Ballot law should apply to the elections provided for under sections 84a to 84g under consideration in this case. Section 84/ of the act in question provides: “Except as herein otherwise provided such election [of boards of education] shall be governed by the provisions of sec-r tions 126 and 126a of this act.” ■ In addition to the reasons given in the dissenting opinion in People v. Williams, (ante, p. 86,) further evidence that the legislature did not intend the whole Australian Ballot law to apply will be found upon examination of sections 126 and 126a of the School law. Section 126 contains the provision that the elections of boards of education shall be governed by the provisions of the act relating to the election of boards of directors, also giving to boards of education additional powers as to precinct boundaries and appointment of judges and clerks for such elections. Prior, to July 1, 1915, when section 126a was amended to include reference to the Ballot law, there had never been any attempt to combine the election system for political officers with the election system provided by the School law. In 1915 the legislature amended section 126a by incorporating therein reference to the Australian ballot system in the language herein referred to. It is significant that section 126a does not purport to repeal that portion of section 126 which provides for the election of boards of education under the provisions of the general School law relating to boards of directors. It is also significant of the intention of the legislature that in its latest enactments on the subject in 1919, when it amended sections 126 and 126a of the School law, the provision of section 126 that elections of boards of education shall be governed by the provisions of the School law relating to boards of directors was left undisturbed in that section. As section 84/ of the School law, relating to consolidated school districts, requires that elections held thereunder shall be in accordance with sections 126 and 126a, the provision of section 126 referred to is made as much a part of the law relating to such elections as is section 126a. The two methods of election are separate, distinct and wholly inconsistent with each other. Had the legislature intended that the entire Australian ballot system should apply, the simplest thing it could have done would have been to say so. In this case, as in the case of People v. Williams, supra, to hold invalid that portion of section 1260 relating to the Australian ballot system does not vitiate the election, as there still remains in. the School law a system whereby such elections may be held, and such departures from that law as may have occurred in this election are not shown to have been more than mere irregularities not affecting the validity of the election. Mr. Justice Carter, also dissenting.